- Prepared by EDGARX.com Media Release Chris Lynch to retire as Rio Tinto chief financial officer 15 September 2017 Rio Tinto chief financial officer Chris Lynch has informed the board that he intends to retire from his role by the end of September 2018. Rio Tinto chief executive J-S Jacques said “Chris has made an outstanding contribution to the performance of Rio Tinto since he was appointed CFO in 2013 and I would like to personally thank him for his wise counsel and support since my appointment as chief executive. He has committed to remain with the Group to ensure a smooth transition.” Planning for the chief financial officer succession has been in progress and a replacement will be announced in due course. Chris joined the Rio Tinto board in September 2011 and was appointed chief financial officer in April 2013. Page 1 of 2 Contacts media.enquiries@riotinto.com riotinto.com Follow @RioTinto on Twitter Media Relations Illtud Harri T +44 20 7781 1152 M +44 7 David Outhwaite T +44 20 7781 1623 M +44 7 David Luff T +44 20 7781 1177M +44 7 Investor Relations, United Kingdom John Smelt T +44 20 7781 1654 M +44 7 David Ovington T +44 20 7781 2051 M +44 7 Nick Parkinson T +44 20 7781 1552 M +44 7 Investor Relations, Australia Natalie Worley T +61 3 9283 3063 M +61 Rachel Storrs T +61 3 9283 3628 M +61 Rio Tinto plc 6 St James’s Square London SW1Y 4AD United Kingdom T +44 20 7781 2000Registered in England No. 719885 Rio Tinto Limited 120 Collins Street Melbourne 3000 Australia T +61 3 9283 3333 Registered in Australia ABN 96 Page 2 of 2
